Exhibit 10.30

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO.  2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of January 1, 2019 (the “Effective Date”) by and between Midland
States Bank, an Illinois banking corporation (the “Bank”,  hereinafter referred
to as the “Employer”), and Jeffrey S. Mefford (“Executive”).

 

RECITALS

 

A.



Executive serves as President of the Bank, and has entered into an Employment
Agreement with the Company and the Bank, dated as of December 1, 2010, as
amended by that certain Amendment No. 1 to Employment Agreement dated as of
December 15, 2017 (the “Employment Agreement”).

 

B.



The Compensation Committee of Midland States Bancorp, Inc. (the “Company”) has
approved increases to the Executive’s target Incentive Bonus and long-term
incentive bonus percentages and instructed that an amendment to Executive’s
Employment Agreement be executed reflecting such increases.

 

AGREEMENTS

 

Now therefore, the Employment Agreement is hereby amended as follows:

 

1. The reference in Section 4(b) of the Employment Agreement to a target
Incentive Bonus is hereby amended to “not less than sixty percent  (60%)”; and
the reference to  a long-term incentive bonus percentage for the Executive is
hereby amended to “fifty-five percent (55%).”

In all other respects the Employment Agreement shall remain fully in force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

MIDLAND STATES BANKJEFFREY S. MEFFORD

 

 

 

By:  /s/ Leon J. Holschbach/s/ Jeffrey S. Mefford 

Name:Leon J. Holschbach[Signature]

Its:Vice-Chairman



--------------------------------------------------------------------------------